DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 2017/0364415) in view of Shimada et al. (US 2017/0010941) and Scanlan et al. (US 6,745,210).
In regards to claims 1, 8, and 15, Formato teaches a backup manager for managing backup services, comprising:
persistent storage for storing:
a backup data repository (“Software and data used to practice embodiments of the present invention can be stored on such portable computer readable storage media and can be loaded onto persistent storage 410 via I/O interface(s) 412.”, paragraph 0047); and
a backup analyzer (backup schedule optimization logic 113, figure 1) programmed to:
identify a new backup stored in backup storage (“In operation 208, backup schedule optimization logic 113 queries backup server 110 for, and receives, backup logs for one or more previous backup windows.”, paragraph 0028);
generate backup information associated with the identified new backup (“In operation 214, backup schedule optimization logic 113 generates a backup schedule report.”, paragraph 0031);
update the backup data repository based on the backup information to obtain an updated backup data repository (“In operation 220, backup schedule optimization logic 113 generates an updated backup schedule based on the determined target performance metric value(s) and the generated backup schedule report.”, paragraph 0033); and
in response to obtaining the request:
in response to the determination that at least one row of the plurality of rows indicates that a requirement of the protection policy is not 
modify a backup schedule using the updated backup data repository to meet the requirement of the protection policy (“In some embodiments, backup schedule optimization logic 113 reschedules the jobs based on an approval of respective recommendation(s) presented on user interface 127 of console 125 (i.e., based on the approval of a user of console 125, such as a backup system administrator tasked with managing one or more instances of backup server 110).”, paragraph 0036).
Formato fails to teach the persistent storage storing:
protection policies; and
the backup analyzer programmed to:
obtain a request to analyze a protection policy of the protection policies; and
in response to obtaining the request:
generate a graphical user interface using the updated backup data repository that includes a representation of all backups stored in the backup storage that are associated with the protection policy, wherein:
the graphical user interface comprises a plurality of rows; and
each row of the plurality of rows comprises a portion of information associated with a backup of the backups associated with the protection policy; and
make a determination that at least one row of the plurality of rows indicates that a requirement of the protection policy is not met.
Shimada teaches the persistent storage storing:
protection policies (“The policy table 128 includes a policy set to the server to be backed up.”, paragraph 0056); and
the backup analyzer programmed to:
obtain a request to analyze a protection policy of the protection policies (“In a step 1001, a requirement related to backup is acquired from the user. At this time, the requirement from the user may also be acquired by reading a value input from a terminal (not shown) connected to the I/O device 105 of the management server 101 by the management server 101, the user prepares a setting file to which the user writes a requirement related to backup beforehand, 
in response to obtaining the request:
generate a graphical user interface using the updated backup data repository that includes a representation of all backups stored in the backup storage that are associated with the protection policy (“A GUI screen 1804 shows the user whether or not backup tasks are reduced by comparing backup schedules before/after adjustment such as a backup schedule after the management server 101 adjusts a backup schedule and a backup schedule designed by the user.”, paragraph 0266; “The management server 101 calculates a cost on the basis of a resource consumption amount required for backup per once and a frequency of backup. … When costs are calculated, the management server 101 calculates by multiplying ‘mean consumed resource capacity’ in a column 905 in a backup information table shown in FIG. 9 and ‘the number of backup points in a backup schedule’.”, paragraph 0265; “Further, the management server 101 records variation of an increasing amount of backup and may also calculate the mean consumed resource capacity on the basis of the recorded data.”, paragraph 0162);
in order to meet user requirements (paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Formato with Shimada such that the persistent storage storing:
protection policies; and
the backup analyzer programmed to:
obtain a request to analyze a protection policy of the protection policies; and
in response to obtaining the request:
generate a graphical user interface using the updated backup data repository that includes a representation of all backups stored in the backup storage that are associated with the protection policy 
in order to meet user requirements (id.).
Formato in view of Shimada fails to teach that the graphical user interface comprises a plurality of rows; 
each row of the plurality of rows comprises a portion of information associated with a backup of the backups associated with the protection policy; and
make a determination that at least one row of the plurality of rows indicates that a requirement of the protection policy is not met.
Scanlan teaches that the graphical user interface comprises a plurality of rows (See the grid in figure 2); 
each row of the plurality of rows comprises a portion of information associated with a backup of the backups associated with the protection policy (“This is what is done to add the new target to the report: A new row is added, for the newly encountered target, to the bottom of the report. The target name is inserted as text into the left-most cell.”, Col. 8, lines 29-32); and
make a determination that at least one row of the plurality of rows indicates that a requirement of the protection policy is not met (“3. If (a) the date corresponds to a column in the report, and (b) the record shows that at least SOME was backed up data (in other words: field BT11 on FIG. 5, field: backupbytes is not zero), and (c) the field BT13 on FIG. 5 (errorcount) had a value greater than zero (i.e. there were errors) then the square for that column on the new target row is set to mixed green and red (sec example: F2.H on FIG. 2).”, Col. 8, lines 43-51)
in order “to allow a person viewing the data to more quickly and reliably identify backup failures and successes” (Col. 3, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Formato with Shimada and Scanlan such that the graphical user interface comprises a plurality of rows; 
each row of the plurality of rows comprises a portion of information associated with a backup of the backups associated with the protection policy; and
make a determination that at least one row of the plurality of rows indicates that a requirement of the protection policy is not met
in order “to allow a person viewing the data to more quickly and reliably identify backup failures and successes” (id.).
In regards to claims 6, 13, and 20, Shimada further teaches that the backups comprise:
the new backup (“A column 803 shows a type of backup in executing the backup. In this column of FIG. 8, backup depending upon Snapshots and full backup are written, although another backup method may also be taken.”, paragraph 0153); and
a previous backup associated with all data of a client (“A column 803 shows a type of backup in executing the backup. In this column of FIG. 8, backup depending upon Snapshots and full backup are written, although another backup method may also be taken.”, paragraph 0153), 
wherein the new backup is associated with a portion of the data of the client (“In backup depending upon Snapshots, differential data since the last Snapshot backup and the last full backup is backed up.”, paragraph 0153).
In regards to claims 7 and 14, Shimada further teaches that modifying the backup schedule in response to the determination comprises:
scheduling generation of a second new backup for a client to meet the requirement of the protection policy requirement at a future point in time (“In FIG. 14, when the backup fails, the IT infrastructure administrator and the user are notified, however, backup processing may also be retried for the same management object equipment using the failure of backup processing for a trigger.”, paragraph 0232).

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 2017/0364415) in view of Shimada et al. (US 2017/0010941), Scanlan et al. (US 6,745,210), and Gruszka et al. (US 10,102,080).
In regards to claims 2, 9, and 16, Formato in view of Shimada and Scanlan teaches claims 1, 8, and 15.  Formato in view of Shimada and Scanlan fails to teach that the new backup was generated using native backup functionality of a client.  Gruszka teaches that the new backup was generated using native backup functionality of a client (“In a specific embodiment, a feature of the system facilitates accessing de-id.).
In regards to claims 3, 10, and 17, Gruszka further teaches that the native backup functionality is provided by an application hosted by the client (“In a specific embodiment, a feature of the system facilitates accessing de-duplication services from an application using a file system filter driver for backup and restore purposes to allow the user to take full advantage of the familiar native backup and restore functionality that the application (e.g., Microsoft SQL Server Management Studio) provides while also providing the benefits and services of a client side de-duplication system.”, Col. 6, lines 12-20).
In regards to claims 4, 11, and 18, Gruszka further teaches that the new backup is usable for restoring the application, wherein the new backup is unusable for restoring other applications (“The application program includes the backup tool which is designed to backup and restore data managed, generated, created, accessible, recognized, or stored by the application program. Other data that is not managed, generated, or stored .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        15 February 2022